UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6273


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONNIE LASSITER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:03-cr-00041-HEH-1)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Lassiter, Appellant Pro Se.  Dana James Boente, Acting
United States Attorney, Alexandria, Virginia, Stephen Wiley
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronnie    Lassiter   appeals   the   district   court’s   order

denying Lassiter’s 18 U.S.C. §         3582(c)(2) (2006) motion for a

reduction of sentence.    We have reviewed the record and find no

reversible error.     Accordingly, we deny Lassiter’s motion for

appointment of counsel and affirm for the reasons stated by the

district court.     United States v. Lassiter, No. 3:03-cr-00041-

HEH-1 (E.D. Va. Dec. 30, 2008).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                   2